Citation Nr: 0216385	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  96-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The exact periods of the veteran's service are unclear from 
the record, but it appears from records received from the 
National Personnel Records Center that the veteran had active 
service from December 1942 to July 1946.  He was thereafter 
assigned to the reserves until April 1953; however, there is 
no showing of reserve duty.  The veteran died in September 
1994.  The appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the March 1996 rating decision from the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO) that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death. 

Pursuant to the appellant's request, a hearing was held at 
the RO before a local hearing officer in August 1996.  A 
transcript of the hearing is of record.

In August 1997, the Board requested an expert medical opinion 
from the Veteran's Health Administration (VHA).  This opinion 
was rendered in September 1997 and has been associated with 
the record.  A copy was sent to the appellant and her 
representative of that time in December 1997 and they were 
notified that they had 60 days from the date of that letter 
to respond to the VHA opinion.  A vague waiver and an 
Informal Hearing Presentation were submitted in December 1997 
from the appellant's representative of that time.  The case 
was held for the full 60 days to ensure there was no further 
response to the VHA opinion from the appellant or her 
representative.

By decision of the Board in March 1998, service connection 
for the cause of the veteran's death was denied.  This 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Thereafter, in June 2000, the 
Court issued a Memorandum Decision vacating the decision by 
the Board and remanding readjudication of the claim.  The 
case was returned to the Board for compliance with the 
directives that were specified by the Court.  Thereafter, 
this case was remanded to the RO in October 2000 for further 
development.  The case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for the cause of the veteran's death has 
been obtained by the RO.

2.  The veteran died in September 1994; according to the 
death certificate, the immediate cause of death was 
cerebrovascular attack, due to or as a consequence of 
hypertension.  An autopsy was not performed. 

3.  At the time of his death, the veteran was not service 
connected for any disability.

4.  The evidence does not show that a disability that was the 
cause or contributing cause of the veteran's death is related 
to the veteran's service.  Hypertension was first shown many 
years following separation from service.  It is not as least 
as likely as not that the hypertension that led to the 
veteran's death developed in service nor is it shown to be 
related to any in-service occurrence or event.  Hypertension 
was not demonstrated within 1 year of separation from active 
service.

CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1310, 5103A (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312, 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for the cause of the 
veteran's death.  Thus, no further assistance to the 
appellant is required to comply with the duty to assist her 
as to this issue.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  
In this regard there has been notice as to information 
needed, treatment records have been obtained, providers have 
been contacted regarding treatment, a VHA opinion has been 
provided, and there have been rating decisions and a 
statement of the case sent to the appellant.  Further, a 
letter addressing the VCAA requirements was sent to the 
appellant in July 2001.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the appellant.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the appellant than the statute, and are 
satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  

The appellant and her current representative through letters 
and statements of the case with supplements thereto, have 
been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decisions, the statement of the case (SOC), and letters, 
including the July 2001 letter, sent to the appellant 
collectively informed her of what evidence she must obtain 
and which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it appears that 
all pertinent evidence has been obtained.  Therefore, there 
is no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to the 
appellant is required to comply with the duty to assist her.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (2002).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and cardiovascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

It is noted that initially in this case in February 1996, 
pursuant to a request for service medical records, the 
National Personnel Records Center (NPRC) indicated that no 
records were available, having been destroyed in a fire.  
However, subsequently the appellant submitted records, and 
records were received from the NPRC.

The veteran's date of birth was 1924.  The veteran's service 
medical records show that no history of high blood pressure 
was reported.  On enlistment examination in December 1942, 
the general examination was normal.  The veteran's blood 
pressure was 128/80.  On Aviation Cadet examination in March 
1943, the veteran's blood pressure was 132/86.  On Aircrew 
examination in August 1943 (also stamped in September 1943), 
the veteran's blood pressure was 128/70.  From December 11-
16, 1943, the veteran was treated for influenza.  A symptom 
reported on December 12, 1943 was dizziness.  On an 
examination for Commission and/or Pilot Rating in June 1944 
(also stamped in July 1944), the veteran's blood pressure was 
128/80.  On examination for flying in October 1944, the 
veteran's blood pressure was 124/86.  On annual examination 
in December 1944 (also stamped January 1945), the veteran's 
blood pressure was 124/86.  On separation examination in May 
1946 (also stamped June 1946), his blood pressure was 148/90.  
The chest x-ray was negative.  The heart was clinically 
evaluated as normal.  No history of high blood pressure was 
reported. 

Service personnel records show the veteran separated from 
active duty in June 1946 and was assigned to the reserves.  
There is no subsequent indication that the veteran had any 
active reserve duty and in April 1953, the veteran was 
discharged from the reserves.  A notation from the NPRC in 
November 2000 shows the complete file for the veteran was 
provided.

Treatment records subsequent to service include records from 
an unidentified private provider beginning in November 1974, 
showing the veteran had was seen for the treatment of 
hypertension approximately two years ago.  He had a blood 
pressure of 180/100.  

A private hospital record in June 1981 shows the veteran was 
seen for hypertensive crisis.  His history included that he 
had hypertension for many years.  

On a February 1994 typewritten discharge record from the same 
private hospital where the veteran was seen in June 1981, the 
veteran was seen for evaluation of syncope.  The diagnoses 
were paroxysmal atrial fibrillation, hypertension, 
cerebrovascular disease, lumbar disc disease, prostatic 
hypertrophy, and hypercholesterolemia.  His history included 
hypertension for 20 years, with a handwritten notation of 
hypertension since age 20 signed by Dr. L. P. in November 
1994.  

Hospital records from a private facility show the veteran was 
admitted in July 1994 status post a sudden cardiac arrest.  
He thereafter underwent treatment but died in September 1994.

The death certificate for the veteran shows he died in 
September 1994.  The immediate cause of death was sepsis.  An 
amended death certificate shows the immediate cause of the 
veteran's death was cerebrovascular attack, due to or as a 
consequence of hypertension.  On both of the death 
certificates it shows that an autopsy was not performed.

An April 1996 report to the appellant, noted as written 
pursuant to a conversation with the appellant, from a 
treating provider of the veteran during his hospital 
treatment in July 1994 to September 1994 includes that the 
death certificate stated only sepsis as the cause of death 
with no contributing causes listed.  The provider reported 
that he knew that the following additional factors 
contributed to the veteran's death:  cardiopulmonary arrest, 
which was the initialing factor for admission in July 1994, 
cardia dysrhythmias, cerebrovascular accident with arm 
weakness (stroke) and (brain) seizures, hypertension, 
congestive hear failure, pulmonary failure requiring 
tracheostomy, renal failure, bowel perfusion failure, and 
sepsis from bacteria and fungi in the blood stream.  In a 
separate report also in April 1996, the provider noted that 
he had obtained the veteran's medical records as part of 
changing the death certificate.  

In an August 1996 report, Dr. J. P., stated that he had been 
asked by the appellant to provide a statement regarding his 
care of the veteran.  He had treated the veteran during his 
June 1981 hospital admission for hypertension and treated him 
until 1982.  The veteran was seen again at the hospital in 
February 1994 with hypertension and was treated by Dr. L. P.  
Dr. J. P. reviewed a copy of the June 1946 service report 
provided by the appellant which showed a blood pressure 
record of 148/90 and noted that this would document the 
predisposition for the veteran to be hypertensive back to the 
date of June 1946.  It was the doctor's professional opinion 
that the veteran had accelerated essential hypertension in 
1981 and it was quite likely that he was hypertensive for a 
long period of time prior to then and the earliest evidence 
that he had of the veteran's abnormal blood pressure was a 
report from June 1946 of 148/90.

The appellant married the veteran in December 1978.  At the 
RO hearing in August 1996, she reported that she met the 
veteran in December 1977.  He was being treated for 
hypertension and was taking heart medication at that time.  
The veteran reported to her that he had hypertension 
beginning when he was in service and also had dizzy spells at 
that time.  She reported that as to the alteration on the 
February 1994 hospital record, the initial history taken was 
mistaken, because the veteran stated he had hypertension in 
his 20's, however this was misunderstood by the doctor who 
wrote the report.  After she saw the report, the appellant 
wanted it corrected and went to Dr. L. P. to change it.     

In August 1997, the Board referred this case with the claims 
folder and all medical records for an expert medical opinion 
from the VHA.  The opinion request set forth the following 
question:  "In your medical opinion, did the hypertension 
which eventually led to the veteran's death originate in 
service?  (In your answer please comment on the opinions 
stated in Dr. [J. P.]'s August 1996 letter and the medical 
evidence of record)."  In September 1997, an opinion from a 
staff physician of the Renal Section of a VAMC was as 
follows:

I have reviewed the information regarding 
the veteran's medical history in detail.  
The pertinent findings regarding the 
origination of this veteran's 
hypertension are summarized below:
1.  Blood pressure measurements while on 
active duty service of:
3/18/43	132/86
8/15/43	128/70
9/9/43		128/70
7/12/44	138/80
10/31/44	124/86
1/15/45	124/86
1/15/45	124/85
6/12/46	148/90
2.  There are no notes in any of the 
medical records made available to me that 
identify a diagnosis of hypertension or 
any equivalent being made while this 
individual was on active duty.
3.  The first indication of hypertension 
was in a progress note from an 
unidentified physician dated 11/2/74 
noting "This man came under may care for 
the treatment of hypertension 
approximately 2 years ago".
4. The symptom dizziness when standing or 
walking noted in the record of 12/12/43 
is so non-specific that it does not 
support a diagnosis of hypertension.
5.  Dr. J. P.'s letter dated 8/7/96 in 
which he notes that he first began caring 
for this veteran in June 1981 and that he 
thought the veteran "was hypertensive 
for a long period of time prior to this 
event."
6.  Arteriogram of 6/5/81 which revealed 
no evidence of renal artery stenosis.

The question that I have been asked to 
address is "In your medical opinion, did 
the hypertension which eventually led to 
the veteran's death originate in 
service?"

The diagnosis of hypertension is made on 
the basis of an individual's blood 
pressure.  Recent guidelines (JNC V) 
require that a blood pressure greater 
than 140/90 be confirmed on at least two 
occasions before diagnosing an individual 
with hypertension.  The single measure of 
148/90 on 6/12/46 is insufficient to 
prove a diagnosis of hypertension.  In 
particular the multiple measurements with 
normal blood pressure in the three prior 
years indicate that he probably did not 
have fixed hypertension.  The lability of 
blood pressure is well-recognized, and 
many factors can cause short-term 
increased in blood pressure that are not 
indicative of a diagnosis of 
hypertension.  The stress of war-time 
conditions, and the excitement of 
discharge would be expected to result in 
increases in blood pressure that are not 
indicative of hypertension.  

The first clear evidence of hypertension 
in the veteran is an unsigned progress 
noted from 11/2/74 noting "this man came 
under my care for the treatment of 
hypertension approximately 2 years ago."  
It is clear that the veteran was 
hypertensive at least in 1972.  

I agree with Dr. J. P.'s statement in his 
August 1996 letter that the veteran "was 
hypertensive for a long period of time 
prior to" 1981.  However, the available 
evidence does not document a diagnosis of 
hypertension prior to 1972.  

The diagnosis of hypertension in ~1972 
would be when the is individual was ~48 
years old.  This is a common age for the 
onset of essential hypertension, the most 
common cause of hypertension.

There is no evidence that this veteran 
had hypertension due to causes other than 
essential hypertension.  One cause of 
hypertension in a 22 year old individual 
would be renal artery stenosis.  However, 
a renal angiogram preformed 6/5/81 showed 
that renal artery stenosis was not 
present.  In addition, there is no 
evidence that he had other causes of 
early-onset hypertension, such as 
Cushing's syndrome, pheochromocytoma or 
hyperaldosteronim.  

In summary, I find no evidence that this 
veteran's hypertension originated while 
he was in the service.  Measurements of 
blood pressure during this period showing 
more than a single elevated blood 
pressure would be necessary to confirm 
the converse, that hypertension 
originated while he was in the service.  

In a February 2001 report to the appellant's attorney, Dr. L. 
P., noted that he did not have a recollection of the 
veteran's case but he did receive the communication in which 
he altered the discharge summary.  He did make the alteration 
as it was in his handwriting and initialing.  He believed 
that he did that in good faith after talking to the appellant 
about the matter.  He did believe that a mistake such as this 
could have been made easily.  Certainly the type of record in 
which there is "hypertension since age 20" and 
"hypertension for 20 years" could be disputed.  If he made 
the change, he clearly believed that the appellant was 
correct in asking to make the correction.  He knew that he 
would not have changed the record if he did not firmly 
believe that the appellant was telling him the truth at that 
time.

In a statement from Dr. L. P. in August 2001 to the RO, in 
response to a request for records, he indicated that he 
remember the case as he spoke with the appellant afterward 
about it.  He changed the discharge summary on November 1994 
as he believed a mistake had been made.  The veteran had 
hypertension since age 20.  He would not have changed the 
record had he not believed this was the case.

It is contended that a slightly elevated blood pressure 
reading at the time of separation from active service is 
indicative of the onset of hypertension.  There is a revised 
private medical history that the veteran reported that he had 
hypertension in his "20's."  This was revised from a 1990's 
history that he had had hypertension for "20 years."  The 
great preponderance of the contemporaneous records supports 
the second "original" history.  The other evidence on file 
closest to the events reveals that hypertension was first 
clinically established in the early 1970's.  It is revealed 
that there is treatment from that time.

This treatment history since the 1970's further supports the 
"original history."  It seems inconceivable that the 
veteran would have knowledge that he had hypertension from 
"his 20's" and not be getting at least some intermittent 
treatment.  There is nothing in the record that suggests 
treatment of hypertension until the early 1970's.  Recorded 
history at that time, as noted, suggests the knowledge of the 
pathology, and treatment therefore, from that time.

It was noted by the VHA opinion that to diagnose hypertension 
under current standards, there would need to be at least two 
elevated readings.  While there have been mixed results in 
determining whether all service medical records have been 
obtained, it now appears that they have been.  After his 
active duty he was a member of a reserve unit.  He did not, 
apparently have any periods of active or inactive duty for 
training during that time.  It is not shown that he was other 
that on the reserve list.  It does not appear that there was 
any medical treatment rendered or offered during this time.  
Further, it is not indicated that there was any private 
treatment during this time, thus, no second elevated reading 
was recorded.

Even assuming, however, that there are missing records, the 
VHA opinion provides additional support for the finding that 
hypertension was not present in service.  The physician noted 
that essential hypertension often has its onset in the mid-
late 40's, which is when this veteran's apparently started.  
Moreover, the physician noted other potential causes of 
hypertension in younger men, and noted that this veteran 
evidenced none of this pathology at a younger age (in his 
20's).

Accordingly, it is concluded that the preponderance of the 
evidence is against the claim.  While a private physician has 
revised the recorded history, and expressed his support for 
the appellant's claim and truthfulness in making that 
adjustment, the contemporaneous evidence is at significant 
variance with this revised history.  As noted above, all 
treatment records of the time suggest that hypertension was 
first documented in the early 1970's.  He did not have 
several of the disorders that would cause hypertension in a 
younger man, and he did not seek treatment for hypertension 
from "his 20's."  Thus, the evidence does not support the 
revised history as provided by the private physician.  The 
Board finds the contemporaneous evidence to be more credible 
than this revised history and the speculative opinion related 
thereto.  As the overwhelming weight of the evidence is 
against the claim, the doctrine of reasonable doubt does not 
apply.

The Board has taken into consideration that the veteran was 
in combat in service and further, that all of his service 
medical records may not be of record, however, several 
service examinations that cover the years the veteran was in 
service are of record and according to the VHA opinion, those 
records do not show that the veteran had hypertension in 
service.  Additionally, on the examinations, including the 
separation examination with the elevated reading, no history 
of high blood pressure was reported.  See also 38 U.S.C.A. § 
1154 (West 1991); O'Hare v. Derwinski, Vet. App. 365 (1991).  

Pursuant to Gabrielson v. Brown, 7 Vet. App. 36 (1994), the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
appellant.  In doing so, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  In this 
case, the first evidence of the disability that caused the 
veteran's death, namely hypertension, was first shown many 
years after service and there is nothing in the record to 
suggest a connection between this disability and the 
veteran's service as there is no showing of continued medical 
treatment or history of treatment.  Again, the Board finds 
that the preponderance of the evidence weighs against the 
appellant's claim for service connection for the cause of the 
veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

